DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment submitted on 12/29/2020 has been entered.  Claims 16 and 34 have been amended.  Therefore, claims 16-34 are now pending in the present application.   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior arts of Smith (US 2,076,325) and Diemling et al. disclose a device for securing braking devices to a chassis frame (note the frame 5 of Smith and the frame 1, 2 of Diemling) of a rail vehicle comprising a cross-member of the chassis frame having at least two securing points for braking devices (note the points of the frame 5 where the brake calipers are connected of Smith and the brake caliper 6 of Diemling) and a continuous brake carrier (note the frame 5 of Smith and the frame 1, 2 of Diemling) having an open cross section arranged above the cross-member, wherein the securing points are spaced apart.  
However, prior art fails to disclose a flow of force in the continuous brake carrier is uninterrupted between the at least two securing points over an entire length of the continuous brake carrier in the lengthwise direction as recited in the claims. 
Prior art fails to disclose or suggest these limitations recited in independent claims 16 and 34.  Therefore, independent claims 16 and 34 are allowable.  Claims 17-33 depend directly or indirectly on claims 16 and 34 accordingly and are therefore also allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657